Citation Nr: 1424740	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  07-05 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disease or injury or as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran had active service from June 1965 to May 1968, and served in the Colorado Army National Guard between 1974 and 1992, including periods of active duty training (ACDUTRA) and/or inactive duty training (INACDUTRA).  

This matter initially came before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a January 2006 rating decision of the VA Regional Office (RO) in Denver, Colorado.  In that decision, the RO denied entitlement to service connection for hypertension, among other disabilities.  The Board's discussion will focus on the procedural history as concerns hypertension as that is the only issue remaining for consideration.

In November 2008, the Veteran testified at a hearing before the undersigned using videoconferencing technology; a transcript of that hearing is of record.  

In December 2008, the Board denied service connection for hypertension.  In March 2010, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to vacate and remand this decision to the Board.  In December 2010 and September 2012, the Board remanded the issue for additional development.  

In March 2013, the Board again denied service connection for hypertension, to include as secondary to service-connected disease or injury.  The Veteran appealed this decision to the Court.  In February 2014, the parties filed a Joint Motion for Remand (Joint Motion).  By Order dated in March 2014, the Court vacated the Board's March 2013 decision and remanded the matter for action consistent with the terms of the Joint Motion.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

A VA examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that the third prong, which requires an indication that the claimant's disability or symptoms 'may be' associated with the established event, is a low threshold.

Pursuant to the Joint Motion, the parties agreed that the Board erred by failing to fully consider if the duty to assist required a VA examination to address whether the Veteran's hypertension was related to in-service herbicide exposure.  The parties agreed that the first and second elements of McLendon were satisfied.  Specifically, that there was evidence showing the Veteran currently has hypertension and that there was evidence showing that he served in Vietnam and is presumed to have been exposed to herbicides.  

The parties stated that the Board did not discuss whether the third McLendon element was satisfied.  In this regard, the parties referenced the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010, which concluded that there was "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  It was further noted that VA's Secretary had discussed this analysis in the Federal Register.  See 77 Fed. Reg. 47,924-28 (Aug. 10, 2012).  The parties thus concluded that remand was necessary for the Board to address whether the Secretary's statements in the Federal Register satisfy the third McLendon element and if so, to provide the Veteran a medical examination to address that theory of causation.  

NAS defines the category of "limited or suggestive evidence" to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because change, bias, and confounding could not be ruled out with confidence.  See 77 Fed. Reg. 47,926.  

Considering the terms of the Joint Motion and following review of the referenced Federal Register, the Board finds that the evidence in this case is sufficient to indicate that hypertension may be related to herbicide exposure.  Thus, a medical opinion is needed as to this theory.  See 38 C.F.R. § 3.159(c)(4); McLendon.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request additional opinion from the November 2012 VA examiner as to the etiology of claimed hypertension.  If this examiner is unavailable, the requested opinion should be obtained from a similarly qualified physician.  The virtual folder must be available for review.  Additional examination is not necessary unless requested by the examiner.  

The examiner is requested to opine whether it is at least as likely as not that the Veteran's hypertension is due to his presumed exposure to Agent Orange.  The examiner is advised that service connection for the disease at issue can be established on a direct basis as related to Agent Orange and is not precluded solely because the disease is not listed as a presumptive condition associated with herbicide exposure.

The examiner must provide a complete rationale for any opinion offered.  

2.  Upon completion of the above development, and any additional development deemed appropriate, the AOJ should readjudicate the issue of entitlement to service connection for hypertension, to include as secondary to service-connected disease or injury or as due to herbicide exposure.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



